Exhibit 10.11

 

LOGO [g223665g93d92.jpg]

By Hand

June 17, 2016

Dori Assaly

c/o 887 Great Northern Way, Suite 250

Vancouver, BC

V5T 4T5

Dear Dori:

 

Re: Employment Agreement Amendment

Further to our recent discussions, this letter confirms our agreement to amend
your Employment Agreement dated June 14, 2013, as amended (the “Employment
Agreement”) as follows:

 

2.2 Retention Bonus – In return for providing continued services under this
Agreement, QLT will pay to Employee a cash retention bonus of CAD $60,000 less
statutory withholdings payable 15 days following June 16, 2017 (the “Retention
Bonus”) subject to the terms of this Agreement. The Retention Bonus will be paid
provided Employee is an active employee of the Company for the full period from
June 17, 2016 (the “Bonus Start Date”) to June 16, 2017, inclusive (the
“Retention Bonus Period”). In the event Employee is not an active employee
throughout the Retention Bonus Period (i.e. Employee is on a leave from his/her
employment for any reason except approved vacation), then the amount of the
Retention Bonus will be pro-rated by the ratio of the number of days Employee
worked during the Retention Bonus Period to the number of working days in the
Retention Bonus Period. In addition, if Employee is not an active employee on
June 16, 2017, then the payment date of the pro-rated Retention Bonus will be
adjusted such that Employee will receive such payment owing within 15 days of
his/her first day of return to work. Despite the foregoing,

 

  I. in the event that either (1) Employee gives notice of resignation from
his/her employment with the Company on or prior to June 16, 2017 or (2) just
cause exists to terminate his/her employment prior to the payment date, then
Employee’s participation in and eligibility for the Retention Bonus will
terminate and he/she will not receive any Retention Bonus;

 

  II. in the event the Company terminates Employee’s employment without cause on
or prior to June 16, 2017, then the Company will pay to Employee the full
Retention Bonus of CAD $60,000 within 15 days after Employee’s termination date
provided that if Employee is not an active employee throughout the Retention
Bonus Period up to termination date then the Retention Bonus will be pro-rated
by the ratio of the number of days he/she worked from the Bonus Start Date to
the termination date to the number of working days from the Bonus Start Date to
the termination date.

 

  Page 1    initials             



--------------------------------------------------------------------------------

In addition to the Retention Bonus, QLT will grant to Employee 60,000 Restricted
Stock Units subject to the terms and conditions set out in the QLT 2000
Incentive Stock Plan and the applicable RSU agreement.

This amendment of your Employment Agreement is effective as of the date of this
letter.

Your Employment Agreement as amended by this letter will continue to govern your
employment with QLT Inc.

Please confirm your agreement to this amendment to your Employment Agreement by
signing where indicated below and returning to us a copy of this letter on or
before June 30, 2016.

If you have any questions, please contact me.

 

Yours truly.

     

QLT Inc.

     

/s/ Geoffrey Cox

  

June 17, 2016

  

Dr. Geoffrey Cox

     

Interim CEO

     

I confirm my agreement to the terms and conditions set out above.

 

/s/ Dori Assaly

  

June 22, 2016

  

Dori Assaly

     

 

Page 2